INGRAM, Presiding Judge.
After an ore tenus proceeding, the trial court divorced the parties and effectuated a division of the marital estate. Neither party was awarded alimony.
The husband appeals, contending that the trial court abused its discretion in the division of the property.
It is well settled that the division of the marital property is within the sound discretion of the trial court. Phillips v. Phillips, 489 So.2d 592 (Ala.Civ.App.1986). Furthermore, where, as here, the evidence was presented to the trial court ore tenus, this court will not reverse unless the trial court was plainly or palpably wrong or unjust. Lucero v. Lucero, 485 So.2d 347 (Ala.Civ.App.1986).
In view of the numerous decisions of this court and our supreme court on the issue of abuse of discretion of the trial court in divorce cases, we perceive no prec-edential value in relating the facts of the instant appeal. We do note that the husband was awarded certain real property, including a rental business enterprise. Further, he was awarded $27,400 after the mortgage had been satisfied, as well as one-half of the remaining proceeds from the sale of the marital home. The wife was awarded the business operation, as well as all the debts, obligations, and liabilities of the business. However, we note that evidence supports the conclusion that the wife generally operated and managed the business, while the husband was gainfully employed earning approximately $40,-000 per year.
Suffice it to say that we have reviewed the record and find ample evidence to support the trial court’s division of property.
The wife’s request for attorney’s fees for representation on appeal is granted in the amount of $500.
AFFIRMED.
ROBERTSON and RUSSELL, JJ., concur.